IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH EX REL. JEREMY               : No. 161 MM 2016
MILES,                                    :
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
MARK GARMAN, SUPERINTENDENT,              :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 19th day of January, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.